DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “switching, in the single-phase multi-level inverter, each transistor of a second plurality of low voltage MOSFET transistors in a second bank with substantially same phase and substantially opposite duty cycle as a respective transistor of the first plurality of low voltage MOSFET transistors of the first bank, wherein the first and the second banks are connected in series, and wherein the second frequency is greater than the alternating-current power line frequency” in combination with the additionally claimed features, as are claimed by Applicant.

Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0280052, US 2003/0043611, US 5,973,368, and US 8,472,221 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838